Application to discipline an attorney. Respondent failed to appear before petitioner’s grievance committee and failed to appear in this court or to submit any papers in opposition to the petition. The petition charges respondent with acts of professional misconduct in violation of the provisions of section 90 of the Judiciary Law. On his default, respondent is disbarred and his name ordered to be struck from the roll of attorneys. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.